Citation Nr: 1605838	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 12th rib fracture also claimed as vertebral fracture.   

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.   Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder, including ankylosing spondylitis.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Reviewing the procedural history, the Veteran's claim for service connection for a back disorder was the subject of previous, final RO rating decision in September 2005.  During the pendency of that claim, the evidence of record included findings of spondylotic changes of the Veteran's spine.  See VA examination and x-ray report, dated July 25, 2007; Statement of the Case, dated August 16, 2007.  In the January 2009 rating decision on appeal, the RO denied service connection for ankylosing spondylitis on the merits, as well as a petition to reopen a claim for service connection for a low back disorder.  However, as spondylotic changes of the Veteran's spine were encompassed in the final, September 2005 rating decision, the Board has recharacterized the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

At the outset, the Board notes that the Veteran has reported receiving treatment at the Birmingham VA Medical Center on numerous occasions throughout the years since 1956.  While many of his VA treatment records have been obtained, it does not appear that they are complete.  Therefore, additional action is required on remand.

The Veteran maintains that service connection is warranted for right 12th rib and bilateral shoulder disabilities.  Specifically, he contends that the these disabilities resulted from an injury that is well documented in the service treatment records, in which he fell in the barracks in January 1955.  In light of his inservice injuries and current complaints, comment is needed on the etiology of any diagnosed disability of the right 12th rib and/or shoulders, especially in terms of their possible relationship with the Veteran's military service.   In light of the remand for additional VA treatment records, an opinion should also be obtained concerning the Veteran's low back and left hip disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records, to include all archived records, from the Birmingham VA treatment facility, dated from May 1956 to the present.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right 12th rib, left hip, low back, and bilateral shoulders.  The VBMS file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

The examiner should provide a diagnosis of all right 12th rib, left hip, low back, and bilateral shoulder disorders found to be present.  

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right 12th rib, left hip, low back, and/or bilateral shoulder disorder had its clinical onset during active service or is related to any incident of service.  The examiner should also comment on the Veteran's report of continued problems since that injury.  

In providing these opinions, the examiner should acknowledge and address the Veteran's complaints and treatment documented in the service treatment records, as follows:  record(s) dated in January 1955 concerning a fall; records pertaining to the low back, dated July 12, 1955, August 1, 1955, August 3, 1955, September 13, 1955, February 4, 1956, and February 6, 1956; records related to the right shoulder, dated February 17, 1956, February 24, 1956; and record(s) related to the left shoulder, dated February 3, 1956; as well as x-rays of the shoulders, dated February 17, 1956, an x-ray of the left shoulder dated February 24, 1956, and an x-ray of the back, dated July 12, 1955.

The examiner should also acknowledge and address the post-service VA hospitalization report dated in December 1956 showing myositis of the left trapezius muscle; and the July 2007 VA examination report, with x-ray, showing an "old but new since the previous exam
right posterior 12th rib fracture."
  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case (SSOC) should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




